                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


J&J SPORTS PRODUCTIONS, INC.

                   Plaintiff,

       v.                                          Case No. 18-cv-469-pp

MJZARATE, LLC, d/b/a GRADY’S SALOON,
and MARIO J. ZARATE,

                   Defendants.


     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT (DKT. NO. 13)
                      AND DISMISSING CASE


       On March 26, 2018, the plaintiff filed a complaint against the

defendants, alleging unauthorized publication or use of communications under

47 U.S.C. §605, and unauthorized reception of cable service under 47 U.S.C.

§553. Dkt. No. 1. The plaintiffs filed a motion for entry of default on July 11,

2018, dkt. no. 10, and the clerk entered default on July 12, 2018. Five days

later, the plaintiff filed a motion for default judgment, dkt. no. 13, as well as an

affidavit in support of the motion, dkt. no. 14. The clerk’s office assigned the

case to this court on July 18, 2018. The defendants have not appeared. The

court will grant the motion.

I.     ENTRY OF DEFAULT

       Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. A party first must seek an entry of default based on

the opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means that the

                                         1
court must assure itself that the defendant was aware of the suit and still did

not respond.

      The plaintiff filed the complaint on March 26, 2018. Dkt. No. 1. The

plaintiff filed certificates of service on May 30 and July 11, 2018—dkt nos. 8,

12—showing that the plaintiff had effectively served the defendant via

publication summons under Wis. Stat. §801.11(c). See Fed. R. Civ. P. 4(e)(1)

(allowing service on an individual by following state law). The court is satisfied

that the plaintiff effectuated service, and that the entry of default was proper.

II.   PLAINTIFF’S MOTIONS FOR DEFAULT JUDGMENT

      After the entry of default, a plaintiff may move for default judgment

under Rule 55(b). Fed. R. Civ. P. 55(b). When the court determines that a

defendant is in default, the court accepts as true the well-pleaded allegations in

the complaint. e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th

Cir. 2007). “A default judgment establishes, as a matter of law, that defendants

are liable to plaintiff on each cause of action in the complaint.” Id. However,

“even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of damages

are not deemed true.” Id. (quoting In re Catt, 38 F.3d 789, 793 (7th Cir. 2004)).

A district court “must conduct an inquiry in order to ascertain the amount of

damages with reasonable certainty.” Id. Rule 55(b)(2) allows the district to

conduct this inquiry through hearings or referrals, if necessary, to determine

the amount of damages. Fed. R. Civ. P. 55(b). Such proceedings are

unnecessary, however, if the “amount claimed is liquidated or capable of

                                         2
ascertainment from definite figures contained in the documentary evidence or

in detailed affidavits.” e360 Insight, 500 F.3d at 602 (quoting Dundee Cement

Co. v. Howard Pipe & Concrete Prods. Inc., 722 F.2d 1319, 1323 (7th Cir.

1983)).

       The plaintiff’s complaint states a claim that defendants Mjzarate LLC and

Mario J. Zarate violated two provisions of the Communications Act, 47 U.S.C.

§605 and 47 U.S.C. §553. Sections §§605(e)(3)(B)(ii) and (iii) of Title 47 allow

the court to award statutory or actual damages and full costs and reasonable

attorney’s fees. The attachments to the plaintiff’s affidavit provide an

accounting of statutory damages in the amount of $110,000, attorneys’ fees in

the amount of $1,000, and costs incurred in the amount of $1,320. Dkt. Nos.

14-1 through 14-3. This results in a total requested amount of $112,320.

III.   CONCLUSION

       The court GRANTS the plaintiff’s motion for default judgment. Dkt. No.

13.

       The court ORDERS that the clerk of court shall enter judgment in favor

of Plaintiff, J & J Sports Productions, Inc. against the defendants in the

amount of $112,320.00.

       The court ORDERS that this case is DISMISSED.

       Dated in Milwaukee, Wisconsin this 10th day of January, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge
                                         3
